AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                      FILED IN THE
                                                                  for thH_                             U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                       CINDY ANN A.,                                                               Apr 22, 2019              FILED IN THE
                                                                                                                         U.S. DISTRICT COURT
                                                                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                                                                    Apr 22, 2019
                                                                                                                        SEAN F. MCAVOY, CLERK




                                                                                                      SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00208-JTR
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED IN PART.
u
              Defendant’s Motion for Summary Judgment, ECF No. 15, is DENIED.
              Judgment is entered for the Plaintiff



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                         JOHN T RODGERS                                      on a motion for
      summary judgment.


Date: 4/22/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
